Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant discusses the applied combination of prior art with respect to whether the combination teaches “receive, from a remote-control device, a signal including information on a total operation time period during which the air conditioner operates; dividing the total operation time into a plurality of time periods; and controlling….to differ from at least one of the angle of each vane,” see claim 1.   
   The language is interpreted as covering the concept of providing a different type of control per time period based on receiving a total operating time.  This concept is adapted to include specific types of angle, temperature, or air flow control for different time periods determined in part using a total operating time.   The application of newly cited prior art teaches receiving from a remote computing device a total operating time, as per Aberhard et al., which when applied to Plitkins, namely dividing a total time into multiple time periods,  provides a means for dividing the total operating time into separate time periods from which control actions are applied (e.g. see at least controlling temperature for different time periods, Plitkns, ABSTRACT, 0010 e.g. see different set-point control actions are applied depending on the particular time period)  Accordingly, this combination provides differing control actions (e.g. set-points) per time period, although the control actions do not include the claimed angle, temperature, or airflow as described.  Kouno teaches determining control actions including angle, temperature, or airflow for a time period, which when applied to providing differing control actions for a divided time period, results in controlling an angle, temperature, or air flow for a first time period of a total time period and implementing a second, differing angle, temperature, or airflow for another time period of the total time period. 
      One of ordinary skill in the art given a total operating time, a division of the total operating time, and separate control actions per time period, would provide a system that address occupant needs at differing time periods. 
    In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Applicant’s arguments with respect to whether each reference teaches the combination of limitations have been fully considered. The Examiner agrees with applicant each applied reference does not teach the “remote control device” limitations, but submits newly cited art teaches this limitation.  Applicant does not appear to address whether the combined teachings of the references teach each and every limitation.  
   For these reasons, the Examiner respectfully submits the applied combination of prior art teaches the limitations of claim 1. 
   

   


Allowable Subject Matter
Claim 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7-8, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouno (PG/PUN 20040244391) in view over Plitkins (PG/PUB 2015/0168002) in view over Aeberhard et al. (PG/PUB 2019/0212022).

    As per claim 1, Kouno et al. teaches an air conditioner, comprising:
a communicator (Figure 7-60)
an air volume controller (Figure 7-60 ->13)
a wind direction controller (Figure 7-60 ->146)
at least one processor electrically connected to the communicator, the air volume controller, and the wind direction controller (Figure 7-60)
wherein the at least one processor is configured to:


control at least one of an angle of at least one vane, a temperature set on the air conditioner, or air volume of the air conditioner


Kouno does not expressly teach the receive, divide, and control limitations as described below.  Aeberhard et al. teaches the receiving limitations as described below; Plitkins teaches the divide and controlling according to differing time periods limitations as described below; Kouno teaches the controlling based on one of an angle; temperature; and air volume in a time period as described below.
receive, from a remote control device, a signal including information on a total operation time period during which the air conditioner operates (Aerhard et al., 0047 e.g. “ Other operational data values are stored as an accumulated value (running total),  see also receiving this data from a remote computing device,  claim 1 e.g. “receiving and storing in a cloud-based computer system (4) HVAC data reporting messages, each HVAC data reporting message including one or more operational data values included by one of the HVAC controllers (22), see remote device as the HVAC processor for transmitting reporting messages, the reporting messages including total run time)
divide the total operation period included in the received signal into a plurality of time periods; claim 1 e.g. “Plitkins, 0010, claim 19, see associated set-points per divided time period as reading on total operation time of an HVAC system)
control at least one of an angle of at least one vane, a temperature set on the air conditioner, or air volume of the air conditioner in each time period among the plurality of time periods to differ from at least one of the angle of each vane, the temperature set on the air conditioner, and the air volume of air flowing in a previous time period of the each time period (Kouno, see controlling at least an angle, temperature, or volume for a specific time, Figure 9, 0049-50, 0056-58, and see Plitkins for teaching applying different air conditioner controls based on different time periods, namely applying different set-points, 0010, claim 19)


One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Plitkins, Aerberhard.  Kouno would achieve an expected and predictable result comprising wherein the received signal comprises information on total operation  time period for which the air conditioner is operated  from a remote computer, wherein the at least one processor is configured to:
divide the total operation time period into a plurality of time periods control at least one of the angle of the each vane, the temperature set on the air conditioner, and the volume of air flowing toward the object in each time period among the divided plurality of time periods to differ from at least one of the angle of each vane, the temperature set on the air conditioner, and the volume of air flowing toward the object in a previous time period of the each time period.
    In particular, one of ordinary skill in the art as matter of design choice in light of the finite and quantifiable time periods and finite and quantifiable air conditioner parameters, given the different application of control parameters per time period, would achieve an expected and predictable result of applying first and second different air conditioner control parameters per different time period to account for different occupant activity type.  One of ordinary skill in the art would be motivated to apply Plitkins for adjusting environmental settings based on occupant activity, as described 0002-0004.
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Aeberhard et al., namely remotely diagnosing total operating time of an HVAC system and received by a remote computing device, when applied to Plitkins, namely controlling based on differing time period, to the teachings of Kouno, namely controlling HVAC  angle, temperature, or air volume, would realize an improved invention via determining how time periods are used for control in light of occupant needs.  Aeberhard is in the field of HVAC control and reasonably pertinent to a problem of receiving total operating time, as described, ABSTRACT, Field of Invention, Summary of Invention.

As per claim 7, Kouno teaches the air conditioner of claim 1, wherein the at least one processor is configured to control the air conditioner to be operated at a first temperature and control the wind direction controller to automatically swing the at least one vane for a first time period among the divided plurality of time periods (Kouno, see application temperature and wind direction for a first time period, supra claim 1)

As per claim 8, Kouno teaches the air conditioner of claim 7, wherein the at least one processor is configured to control the wind direction controller to automatically swing the at least one vane for a predetermined first sub-time period among the first time period (Kouno, supra claim 1, see where wind direction is automatically swung as a function of a first time period)



As per claim 13, Kouno teaches an apparatus, comprising
a communicator (Figure 7-60)
an air volume controller (Figure 7-13, 60)
a wind direction controller (Figure 7-146, 60)
at least one memory (Figure 7-60)  electrically connected to the communicator, the air volume controller, the wind direction controller, and the at least one processor (Figure 7-41, 42)
wherein the memory is configured to store instructions that, when executed by the at least one processor, causes the apparatus to perform operations comprising:


control at least one of an angle of at least one vane, a temperature set on the air conditioner, or air volume of the air conditioner
control at least one of an angle of at least one vane, a temperature set on the air conditioner, or air volume of the air conditioner


Kouno does not expressly teach the receive, divide, and control limitations as described below.  Aeberhard et al. teaches the receiving limitations as described below; Plitkins teaches the divide and controlling according to differing time periods limitations as described below; Kouno teaches the controlling based on one of an angle; temperature; and air volume in a time period as described below.
receive, from a remote control device, a signal including information on a total operation time period during which the air conditioner operates (Aerhard et al., 0047 e.g. “ Other operational data values are stored as an accumulated value (running total),  see also receiving this data from a remote computing device,  claim 1 e.g. “receiving and storing in a cloud-based computer system (4) HVAC data reporting messages, each HVAC data reporting message including one or more operational data values included by one of the HVAC controllers (22), see remote device as the HVAC processor for transmitting reporting messages, the reporting messages including total run time)
divide the total operation period included in the received signal into a plurality of time periods; claim 1 e.g. “Plitkins, 0010, claim 19, see associated set-points per divided time period as reading on total operation time of an HVAC system)
control at least one of an angle of at least one vane, a temperature set on the air conditioner, or air volume of the air conditioner in each time period among the plurality of time periods to differ from at least one of the angle of each vane, the temperature set on the air conditioner, and the air volume of air flowing in a previous time period of the each time period (Kouno, see controlling at least an angle, temperature, or volume for a specific time, Figure 9, 0049-50, 0056-58, and see Plitkins for teaching applying different air conditioner controls based on different time periods, namely applying different set-points, 0010, claim 19)


One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Plitkins, Aerberhard.  Kouno would achieve an expected and predictable result comprising wherein the received signal comprises information on total operation  time period for which the air conditioner is operated  from a remote computer, wherein the at least one processor is configured to:
divide the total operation time period into a plurality of time periods control at least one of the angle of the each vane, the temperature set on the air conditioner, and the volume of air flowing toward the object in each time period among the divided plurality of time periods to differ from at least one of the angle of each vane, the temperature set on the air conditioner, and the volume of air flowing toward the object in a previous time period of the each time period.
    In particular, one of ordinary skill in the art as matter of design choice in light of the finite and quantifiable time periods and finite and quantifiable air conditioner parameters, given the different application of control parameters per time period, would achieve an expected and predictable result of applying first and second different air conditioner control parameters per different time period to account for different occupant activity type.  One of ordinary skill in the art would be motivated to apply Plitkins for adjusting environmental settings based on occupant activity, as described 0002-0004.
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Aeberhard et al., namely remotely diagnosing total operating time of an HVAC system and received by a remote computing device, when applied to Plitkins, namely controlling based on differing time period, to the teachings of Kouno, namely controlling HVAC  angle, temperature, or air volume, would realize an improved invention via determining how time periods are used for control in light of occupant needs.  Aeberhard is in the field of HVAC control and reasonably pertinent to a problem of receiving total operating time, as described, ABSTRACT, Field of Invention, Summary of Invention.


As per claim 19, Kouno teaches a method for controlling an air conditioner comprising a communicator, an air volume controller, a wind direction controller, and at least one processor (Figure 9) comprising:
receiving, 

control at least one of an angle of at least one vane, a temperature set on the air conditioner, or air volume of the air conditioner in each time period among the plurality of time periods to differ from at least one of the angle of each vane, the temperature set on the air conditioner, and the air volume of air flowing in a previous time period of the each time period (Kouno, see controlling at least an angle, temperature, or volume for a specific time, Figure 9, 0049-50, 0056-58, and see Plitkins for teaching applying different air conditioner controls based on different time periods, namely applying different set-points, 0010, claim 19)


One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Plitkins, Aerberhard.  Kouno would achieve an expected and predictable result comprising wherein the received signal comprises information on total operation  time period for which the air conditioner is operated  from a remote computer, wherein the at least one processor is configured to:
divide the total operation time period into a plurality of time periods control at least one of the angle of the each vane, the temperature set on the air conditioner, and the volume of air flowing toward the object in each time period among the divided plurality of time periods to differ from at least one of the angle of each vane, the temperature set on the air conditioner, and the volume of air flowing toward the object in a previous time period of the each time period.
    In particular, one of ordinary skill in the art as matter of design choice in light of the finite and quantifiable time periods and finite and quantifiable air conditioner parameters, given the different application of control parameters per time period, would achieve an expected and predictable result of applying first and second different air conditioner control parameters per different time period to account for different occupant activity type.  One of ordinary skill in the art would be motivated to apply Plitkins for adjusting environmental settings based on occupant activity, as described 0002-0004.
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Aeberhard et al., namely remotely diagnosing total operating time of an HVAC system and received by a remote computing device, when applied to Plitkins, namely controlling based on differing time period, to the teachings of Kouno, namely controlling HVAC  angle, temperature, or air volume, would realize an improved invention via determining how time periods are used for control in light of occupant needs.  Aeberhard is in the field of HVAC control and reasonably pertinent to a problem of receiving total operating time, as described, ABSTRACT, Field of Invention, Summary of Invention.

As per claim 20, Kouno teaches the method of claim 19, comprising controlling the at least one of the angle of each vane among the at least one vane adjusted by the wind direction controller, the temperature set on the air conditioner, and the air volume controlled by the air volume controller in the predetermined time period unit (ABSTRACT, Figure 9)




Claims 2, 4-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kouno (PG/PUB 20040244391) ) in view over Plitkins (PG/PUB 2015/0168002) in view over Aeberhard et al. (PG/PUB 2019/0212022) in view over Pesko (USPN 6536675).

As per claims 2 and 14, Kouno teaches the air conditioner of claim 1/13 but does not describe the motion sensing sensor; however, Pesko teaches the motion sensor limitations as described below.
a sensor unit configured to comprise a motion sensing sensor to detect a movement of an object, and a temperature measurement sensor to measure a temperature of a space where the air conditioner is placed (Pesko, Figure 2C, Col 10 lines 10-14, Col 6 lines 29-67, see also Pesko for context, 0040, 0045)

One of ordinary in the art before the effective filing date of the claimed invention applying the teachings of Kouno and Pesko would achieve an expected and predictable result comprising a sensor unit configured to comprise a motion sensing sensor to detect a movement of an object, and a temperature measurement sensor to measure a temperature of a space where the air conditioner is placed.  One of ordinary skill in the art would be motivated to apply Pesko to Kouno reduce energy waste, as described by Pesko, Col 1 lines 30-42.

As per claim  15, Kouno teaches the air conditioner of claim 14, wherein the least one processor is configured to control the at least one of the angle of each vane among the at least one vane adjusted by the wind direction controller, a temperature set on the air conditioner, and the air volume controlled by the air volume controller in each time period (Kouno, Figure 7, 0042-43)


As per claims 4 and 16, Kouno teaches the air conditioner of claim 1 but does not teach the movement limitations as described below.  Pesko teaches the movement limitations as described below.    
     wherein the at least one processor is configured to adjust the angle of the each vane, the temperature set on the air conditioner, and the air volume based on the movement of the object (Pesko, see controlling air conditioner parameters based on motion, Col 6 lines 54-67 thru. Col 7 lines 1-34, see also Kouno for controlling air conditioner parameters comprising temperature, air volume, and swing angle supra claim 1)

One of ordinary in the art before the effective filing date of the claimed invention applying the teachings of Kouno and Pesko would achieve an expected and predictable result comprising herein the at least one processor is configured to adjust the angle of the each vane, the temperature set on the air conditioner, and the air volume based on the movement of the object 
In particular, one of ordinary skill in the art, before the effective filing date, as matter of design choice in light of the finite and quantifiable air conditioner parameters, given the different application of control parameters based on movement, would achieve an expected and predictable result of applying angle, air volume, and temperature adjustments based on object movement to optimize temperature distribution and comfort. One of ordinary skill in the art would be motivated to apply Pesko to Kouno reduce energy waste, as described by Pesko, Col 1 lines 30-42.


As per claim 5, Kouno, as modified by Pesko, teaches the air conditioner of claim 2, wherein the at least one processor is configured to:
control the motion sensing sensor to identify a position of the object based on receiving the signal and detect the movement of the identified object (Pesko, Col 6 lines 54-67 thru. Col 7 lines 1-34)
identify whether the object is drowsing based on the detected movement of the object (Pesko, Col 6 lines 54-67 thru. Col 7 lines 1-34)

As per claim 17, Kouno teaches the apparatus of claim 14 but does not expressly teach the angle adjustment based on movement of the object as described below.  Kouno teaches adjusting an angle of a vane and Pesko teaches adjusting air conditioner parameters based on object movement as described below.
    wherein the memory is configured to store instructions that, when executed by the at least one processor, causes the apparatus to perform operations comprising:
identifying a position of the object based on receiving the signal by the motion sensing sensor,
detecting the movement of the identified object (Pesko, Col 6 lines 19-67 thru. Col 7 lines 1-34)
adjusting the angle of the at least one vane based on the detected movement of the object (Kouno, Figure 9, see adjusting swing angle and see Pesko as providing controlled adjustments based on occupant resting, Col 6 lines 16-67 thru. Col 7 lines 1-34)

   One of ordinary skill in the art, before the effective filing date, as matter of design choice in light of the finite and quantifiable time periods and finite and quantifiable air conditioner parameters, given the different application of control parameters based on movement, would achieve an expected and predictable result of applying first and second different air conditioner control parameters per occupant state to account for different occupant activity type by adjusting an angle of the vane based on object motion.  One of ordinary skill in the art would be motivated to apply Pesko to optimize energy, as described by Pesko, Col 1 lines 30-42.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swing based control
    20190056127 20190016192 20170307242 20150012142 20220003450  20160363341
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/            Patent Examiner, Art Unit 2117